Title: From Thomas Jefferson to John Banister, 31 August 1785
From: Jefferson, Thomas
To: Banister, John



Dear Sir
Paris Aug. 31. 1785.

Mr. Fitzhugh being to leave this within two or three days and proposing to attend the next session of Assembly in Richmond, I am thereby furnished with an opportunity of writing you a line, and knowing myself the anxieties of a parent for an absent child I know I cannot better gratify you than by informing you of the welfare of your son. From this place he went to Avignon, and not to Lisle as I expected when I wrote to you June 16. He was so well pleased with that situation and with the society he met with there that he determined to continue there. I received from him a letter dated the 1st. instant, in which he does not say a word to me about his health. I have written him a scolding one in return, tho’ I was satisfied of his health from his silence on the subject, from the length of his letter, and from it’s masculine observations and reasonings on the country he was then in, which I was satisfied could not have flowed from a valetudinary head.
All is calm here, and calm like to be, at least for this year. I am curious to see the result of the refusal by a French vessel to salute the British flag in the channel which I do not believe to have been accidental. The Boston navigation act and the apparent disposition of the other states to act in the same line and to invest Congress with powers over our commerce works well in England, and well also throughout Europe. I hope the best effects from it. Present me affectionately to Mrs. Bannister and be assured of the esteem
